Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5,16 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, at lines 1-2, please replace “surface agent”  with - - surface energy control agent - -. 
In claims 16 and 17, at line 1, please replace “surface control agent”  with - - surface energy control agent - -. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,7-8,10,16,17,19,21,22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wayton et al. 20060057491, in view of Endo et  al. WO 2013/018802 and Itagaki et al. WO 2014/167671.
Wayton et al. 20060057491 teaches in example 36, an antireflection coating of  3.146 wt% of polyesters of examples 3-10 (which include isocyanurate THEIC as a reactant) combined with 0.8 wt% hexamethoxymethylamine (crosslinking agent), 0.05 wt% NACURE 5225, 0.004 wt% R08 (surfactant), 28.8 wt% propylene glycol methyl ether (PGME), 38.4 wt% methyl-2-hydroxyisobutyrate and 28.8 wt% cyclohexanone  [0129]. The wt% of the surfactant in the composition excluding the solvents is 0.004/(3.146 + 0.8 + 0.05 + 0.004) x 100 = 0.004/4 x 100 =0.1 wt%.  The antireflection coatings of examples 7 and 27 are applied by spin coating onto silicon or quartz wafers, a chemically amplified resist is coated over the antireflection layer, the resist is exposed using 193 nm exposure scanner, the resist is post baked and developed. [0135-0136].  The addition of leveling agents/surfactants is disclosed [0062]. Various substrates can be used including copper substrates [0085]
Endo et  al. WO 2013/018802 (machine translation attached) teaches photoresist underlayers using polymers bounded by formula (1).  These include the polyesters of formulae 15-28 (reproduced below from pages 12-15)
 
    PNG
    media_image1.png
    268
    434
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    427
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    555
    413
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    546
    415
    media_image4.png
    Greyscale


The polymer of synthesis 2 is also a polyester having the structure 1-2 (reproduced) [0053]. 
    PNG
    media_image5.png
    211
    458
    media_image5.png
    Greyscale
This polymer is combined with tetramethoxymethylglycoluril (manufactured by Nippon Cytec Industries, Ltd., trade name: POWDERLINK [registered trademark] 1174) and 0.05 g of 5-sulfosalicylic acid Were dissolved in 35.4 g of propylene glycol monomethyl ether and 18.6 g of propylene glycol monomethyl ether acetate to obtain a solution. Thereafter, the mixture is filtered using a polyethylene microfilter having a pore size of 0.10 μm, further filtered using a polyethylene microfilter having a pore size of 0.05 μm, and the solid content is adjusted to 0.4% by mass with the solvent having the above ratio. Then, a resist underlayer film forming composition (solution) was prepared. A resist was then coated over this, exposed using EUV, post baked and developed [0055-0056]. 
Useful surfactants for the underlayer include polyoxyethylene lauryl ether, polyoxyethylene stearyl ether, polyoxyethylene cetyl ether, polyoxyethylene alkyl ethers such as polyoxyethylene oleyl ether, polyoxyethylene octyl phenol ether, polyoxyethylene, and the like. Polyoxyethylene alkyl aryl ethers such as nonylphenol ether, polyoxyethylene / polyoxypropylene block copolymers, sorbitan monolaurate, sorbitan monopalmitate, sorbitan monostearate, sorbitan monooleate, sorbitan trioleate, sorbitan trioleate Sorbitan fatty acid esters such as stearate, polyoxyethylene sorbitan monolaurate, polyoxyethylene Nonionic surfactants such as polyoxyethylene sorbitan fatty acid esters such as sorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylene sorbitan trioleate, polyoxyethylene sorbitan tristearate, trade name EFTOP EF301, EF303, EF352 (manufactured by Tochem Products Co., Ltd.), trade names MegaFuck F171, F173, R-08, R-30 (manufactured by Dainippon Ink & Chemicals), Florard FC430, FC431 (Sumitomo 3M) Manufactured by Asahi Guard AG710, Surflon S-382, SC101, SC102, SC103, SC104, SC105, SC106 (Asahi Glass Co., Ltd.), and organosiloxane polymer K 341 (manufactured by Shin-Etsu Chemical Co., Ltd.), and the like. These surfactants may be used alone or in combination of two or more. When a surfactant is used, the amount used is, for example, 0.0001 to 5% by mass in the solid content [0045]. 
The use of 248 nm and 193 nm exposures has reached it’s limit and EUV is becoming more attractive [0005]  The EUV exposures, while not requiring an antireflection layer, still require an resist underlayer [0006]. The resist underlayer can have light absorbing components/compounds and surfactants [0011]. 
Itagaki et al. WO 2014/167671 (machine translation attached) teaches photosensitive resins useful as a resist [0001-0002].  Useful components include a surface active agent/surfactant  (abstract, [0009]).  Examples of the (C) surfactant that can be used in the photosensitive resin composition of the present invention include nonionic, anionic, cationic, and betaine surfactants. These can be used alone or in combination of two or more.  Nonionic surfactants include polyoxyethylene lauryl ether, polyoxyethylene cetyl ether, polyoxyethylene oleyl ether, polyoxyethylene stearyl ether, polyoxyethylene 2-ethylhexyl ether, polyoxyethylene isodecyl ether, polyoxyethylene Monolaurate, polyoxyethylene monostearate, polyoxyethylene monostearate, ethylene glycol distearate, polyethylene glycol distearate, polypropylene glycol distearate, glyceryl monoateate, glyceryl monomyristate, polyoxy Ethylene palm fatty acid glyceryl, polyoxyethylene hydrogenated castor oil, polyoxyethylene triisostearic acid, polyglycerin oil Inic acid ester, polyglycerol laurate ester, polyglycerol stearate ester, sorbitan monocaprylate, sorbitan monolaurate, sorbitan monomyristate, sorbitan monopalmitate, sorbitan monostearate, sorbitan monooleate, sorbitan sesquioleate, sorbitan Triolate, sorbitan monobehenate, polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monostearate, polyoxyethylene sorbitan monooleate, polyoxyethylene tetraoleic acid, N-hydroxyethyl lauryl amine, polyoxyethylene lauryl amine , Polyoxyethylene palm alkylamine, polyoxyethylene stearylamine, polyoxyethylene oleyl amine Polyoxyethylene beef tallow alkylamine, polyoxyethylene beef tallow alkylpropylenediamine, coconut fatty acid diethanolamide, tallow fatty acid diethanolamide, lauric acid diethanolamide, oleic acid diethanolamide, coconut fatty acid monoethanolamide, lauric acid isopropanolamide, polyethylene glycol , Polyoxyethylene monomethyl ether, polyoxyethylene dimethyl ether, polyoxyethylene glyceryl ether, polypropylene glycol, polyoxypropylene glyceryl ether, polyoxypropylene diglyceryl ether, polyoxypropylene sorbitol, polybutylene glycol, polyethylene glycol-polypropylene glycol block polymer , Polyoxytetramethyle -Polyoxyethylene glycol, polyoxytetramethylene-polyoxypropylene glycol, polyoxyethylene bisphenol A ether, polyoxypropylene bisphenol A ether, polyoxyethylene polyoxypropylene bisphenol A ether, polyoxyethylene nonylphenyl ether, polyoxyethylene Octyl phenyl ether, polyethylene glycol allyl ether, methoxy polyethylene glycol allyl ether, polyethylene glycol polypropylene glycol allyl ether, polypropylene glycol allyl ether, butoxy polyethylene glycol polypropylene glycol allyl ether, polypropylene glycol diallyl ether, polyethylene glycol diallyl ether, etc. And the like.  Examples of the anionic surfactant include lauryl sulfate sodium salt, polyoxyethylene lauryl ether sulfate sodium salt, lauryl sulfate triethanolamine salt, 2-ethylhexyl sulfate sodium salt, di-2-ethylhexyl sulfosuccinate sodium, alkylbenzene Sulfonic acid, sodium alkylbenzene sulfonate, sodium laurate, potassium laurate, sodium coconut fatty acid, potassium coconut fatty acid, sodium myristate, potassium myristate, sodium palmitate, potassium palmitate, sodium stearate, potassium stearate, oleic acid Sodium, potassium oleate, tallow alkyl methyl taurate sodium, palm oil fatty acid methyl taurate sodium N-decanoyl-N-taurate sodium, coconut oil fatty acid 2-sulfoethyl ester sodium, N-oleyl-N-methylglycine, N-lauroyl-N-methylglycine, high-molecular polycarboxylic acid, high-molecular polycarboxylic acid Acid sodium salt, polymeric polycarboxylic acid ammonium salt and the like. Cationic surfactants include tetradecylamine acetate, octadecylamine acetate, dodecyltrimethylammonium chloride, cocoalkyltrimethylammonium chloride, hexadecyltrimethylammonium chloride, tallow alkyltrimethylammonium chloride, octadecyltrimethylammonium chloride, behenyltrimethylammonium chloride. Chloride, didecyldimethylammonium chloride, di-cured tallow alkyldimethylammonium chloride, dioleyldimethylammonium chloride, coconut alkyldimethylbenzylammonium chloride, tetradecyldimethylbenzylammonium chloride, N, N-diacyloxyethyl-N-hydroxyethyl-N -Methylammonium chloride Chloride, 1-methyl-1-hydroxyethyl-2-tallow alkyl imidazolinium chloride, and the like. Betaine surfactants include: lauryldimethylaminoacetic acid betaine, dodecylbis (aminoethyl) glycine, lauric acid amidopropyldimethylaminoacetic acid betaine, palm kernel fatty acid amidopropyldimethylaminoacetic acid betaine, 2-alkyl-N-carboxymethyl- N-hydroxyethyl imidazolium betaine, monosodium laurylaminodiacetate and the like can be mentioned [0028-0032].   The optimum range of surfactant is 0.0001 to 0.05 wt%, which prevents aggregation, and maintains sensitivity and peelability/strippability with a stripping solution [0062,0003]. 
In table 1,4,5,6,9-11,15 on pages 36,40-42,45-47 and 51, the surfactants used are a polyoxyethylene lauryl ether has an EO addition number of 20 and a weight average molecular weight of 1000; A polyoxyethylene oleyl ether has an EO addition number of 15 and a weight average molecular weight of 900; A Polypropylene glycol distearate has a PO addition number of 20 and a weight average molecular weight of 1700; The weight average molecular weight of the polyglycerol oleate is 700;  The polyoxyethylene sorbitan monolaurate has an EO addition number of 21 and a weight average molecular weight of 1300; The polyoxyethylene sorbitan monooleate has an EO addition number of 21 and a weight average molecular weight of 1400; The polyoxyethylene beef tallow alkylpropylamine has an EO addition number of 30 and a weight average molecular weight of 1600; a polyoxyethylene monomethyl ether has an EO addition number of 22 and a weight average molecular weight of 1000; The weight average molecular weight of the polyethylene glycol-polypropylene glycol block polymer is 2600; The polyoxyethylene bisphenol ether has an EO addition number of 5 and a weight average molecular weight of 500; The weight average molecular weight of polyethylene glycol polypropylene glycol allyl ether is 2000 and The weight average molecular weight of the polymeric carboxylic acid is 5000 (page 36-37,40, 40-42,45-47 and 51). The example resist are coated directly on the substrate and dried at 95 degrees. [0094]
	It would have been obvious to one skilled in the art to modify the composition of  example 36 of  Wayton et al. 20060057491 by replacing at least a portion of the surfactant R-08 with a polyoxyethylene lauryl ether has an EO addition number of 20 and a weight average molecular weight of 1000, a polyoxyethylene oleyl ether has an EO addition number of 15 and a weight average molecular weight of 900, a polyoxyethylene monomethyl ether has an EO addition number of 22 and a weight average molecular weight of 1000 or a polyoxyethylene bisphenol ether has an EO addition number of 5 and a weight average molecular weight of 500 as exemplified in the photoresists applied directly to the substrate/wafer surface in the examples in the tables of Itagaki et al. WO 2014/167671 with a reasonable expectation of success based upon the disclosed equivalence based upon the known equivalence of polyoxyethylene alkyl ethers and Polyoxyethylene alkyl aryl ethers and MegaFuck R-08 (manufactured by Dainippon Ink & Chemicals) in [0045] of Endo et  al. WO 2013/018802, who teaches the use of these surfactants in photoresist underlayer compositions, including the polyesters of formulae 15-28 illustrated on pages 12-15 and their use in photolithographic coatings applied directly to the substrate in Itagaki et al. WO 2014/167671.   
	With respect to claims 16 and 17, it would have been obvious to one skilled in the art to modify the composition of  example 36 of  Wayton et al. 20060057491 by replacing at least a portion of the surfactant R-08 with a polyoxyethylene monomethyl ether has an EO addition number of 22 and a weight average molecular weight of 1000 as exemplified in the photoresists applied directly to the substrate/wafer surface in the examples in the tables of Itagaki et al. WO 2014/167671 with a reasonable expectation of success based upon the disclosed equivalence based upon the known equivalence of polyoxyethylene alkyl ethers and Polyoxyethylene alkyl aryl ethers and MegaFuck R-08 (manufactured by Dainippon Ink & Chemicals) in [0045] of Endo et  al. WO 2013/018802, who teaches the use of these surfactants in photoresist underlayer compositions, including the polyesters of formulae 15-28 illustrated on pages 12-15 and their use in photolithographic coatings applied directly to the substrate in Itagaki et al. WO 2014/167671.   
With respect to claim 27, it would have been obvious to one skilled in the art to modify the composition of  example 36 of  Wayton et al. 20060057491 by replacing at least a portion of the surfactant R-08 with a polyoxyethylene lauryl ether has an EO addition number of 20 and a weight average molecular weight of 1000, a polyoxyethylene oleyl ether has an EO addition number of 15 and a weight average molecular weight of 900, a polyoxyethylene monomethyl ether has an EO addition number of 22 and a weight average molecular weight of 1000 or a polyoxyethylene bisphenol ether has an EO addition number of 5 and a weight average molecular weight of 500 as exemplified in the photoresists applied directly to the substrate/wafer surface in the examples in the tables of Itagaki et al. WO 2014/167671 with a reasonable expectation of success based upon the disclosed equivalence based upon the known equivalence of polyoxyethylene alkyl ethers and Polyoxyethylene alkyl aryl ethers and MegaFuck R-08 (manufactured by Dainippon Ink & Chemicals) in [0045] of Endo et  al. WO 2013/018802, who teaches the use of these surfactants in photoresist underlayer compositions, including the polyesters of formulae 15-28 illustrated on pages 12-15 and their use in photolithographic coatings applied directly to the substrate in Itagaki et al. WO 2014/167671, using an EUV sensitive resist and exposure as taught as preferable to 193 nm exposure in Endo et  al. WO 2013/018802 at [0005-0006]
With respect to claim 5, it would have been obvious to one skilled in the art to modify the composition of  example 36 of  Wayton et al. 20060057491 by replacing at least a portion of the surfactant R-08 with a polyoxyethylene lauryl ether has an EO addition number of 20 and a weight average molecular weight of 1000, a polyoxyethylene oleyl ether has an EO addition number of 15 and a weight average molecular weight of 900, a polyoxyethylene monomethyl ether has an EO addition number of 22 and a weight average molecular weight of 1000 or a polyoxyethylene bisphenol ether has an EO addition number of 5 and a weight average molecular weight of 500 as exemplified in the photoresists applied directly to the substrate/wafer surface in the examples in the tables of Itagaki et al. WO 2014/167671 with a reasonable expectation of success based upon the disclosed equivalence based upon the known equivalence of polyoxyethylene alkyl ethers and Polyoxyethylene alkyl aryl ethers and MegaFuck R-08 (manufactured by Dainippon Ink & Chemicals) in [0045] of Endo et  al. WO 2013/018802, who teaches the use of these surfactants in photoresist underlayer compositions including the polyesters of formulae 15-28 illustrated on pages 12-15 and their use in photolithographic coatings applied directly to the substrate in Itagaki et al. WO 2014/167671in amounts of 1-5 wt% which is within the range disclosed by Endo et  al. WO 2013/018802 at [0045] and their use in photolithographic coatings applied directly to the substrate in Itagaki et al. WO 2014/167671,

	This rejection is new and partially due to the discovery of teachings within the WO references which are now text searchable in the PE2E system (which also generates the machine translations). 
The Board or Appeals decision on page 5 holds that the teachings of Harwood, Watanabe and Stahl are not combinable with those of Nishida as they do not concern resist underlayers.  
	To address this issue with respect to the combination of Wayton et al. 20060057491, Endo et  al. WO 2013/018802 and Itagaki et al. WO 2014/16767, the examiner points out that Wayton et al. 20060057491 and Endo et  al. WO 2013/018802 are concerned with photoresist underlayers and therefore within the same field of endeavor.  Itagaki et al. WO 2014/16767 is concerned with photoresists which is a related/analogous field of endeavor, where the photoresists are applied directly to the substrate, in the same manner as the photoresist underlayers of Wayton et al. 20060057491 and Endo et  al. WO 2013/018802.  These references all include teachings of the use of surfactants in photolithographic coatings applied directly to the substrates and one skilled in the art would therefore feel confident that there is a reasonable expectation of success in using surfactants (surface energy control agents of the claims) useful in Itagaki et al. WO 2014/16767 in the underlayer coatings of Wayton et al. 20060057491, particularly in view of the teaching of these classes of surfactants in photoresist underlayers by Endo et  al. WO 2013/018802. 
The Board or Appeals decision on page 5-6 holds that there is no motivation to select the compounds identified as surfactants in the underlayers.
To address this issue, the examiner points to each of the surfactant containing coatings of Wayton et al. 20060057491, Endo et  al. WO 2013/018802 and Itagaki et al. WO 2014/16767 being applied directly to the substrate with Wayton et al. 20060057491 and Itagaki et al. WO 2014/16767 clearly describing copper substrates as useful substrates.  The teaching of the classes of surfactants used by Itagaki et al. WO 2014/16767 as useful and equivalent to R-08 in photoresist underlayers by Endo et  al. WO 2013/018802 provides a reasonable expectation of success. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horiguchi et al. KR 20090046819 (machine translation attached) synthesizes acrylate resins in synthesis examples 1 and 2 [188-191].  In example 2, this is combined with liquid additive Sannix GP-600 which is bounded by formulae 2-1  and (1)  
    PNG
    media_image6.png
    141
    174
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    127
    314
    media_image7.png
    Greyscale

Wherein n represents an integer of 1 to 300, m represents an integer of 2 to 6, in which R .sub.1 represents a hydrogen atom or an alkyl group having 1 to 10 carbon atoms, and R .sub.2 represents 1 to 10 carbon atoms) An alkyl group, an alkenyl group having 2 to 6 carbon atoms, an alkynyl group having 2 to 10 carbon atoms, an alkylcarbonyl group having 2 to 10 carbon atoms, an alkylcarbonylamino group having 2 to 10 carbon atoms, and an alkyloxyalkyl group having 2 to 10 carbon atoms , An alkylamino group having 1 to 10 carbon atoms, an alkyldiamino group having 1 to 10 carbon atoms, or a combination thereof, and an organic group capable of taking a divalent to six-valent valence depending on the number m of the polyoxyalkylene group [27-29,140,198-199]. The resist underlayer film forming composition of this invention can contain surfactant. Examples of the surfactant include sorbitan fatty acids such as sorbitan monolaurate, sorbitan monopalmitate, sorbitan monostearate, sorbitan monooleate, sorbitan trioleate, and sorbitan tristearate. Poly, such as esters, polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylene sorbitan trioleate, polyoxyethylene sorbitan tristearate Nonionic surfactants, such as oxyethylene sorbitan fatty acid ester, F-top EF301, EF303, EF352 (made by Tokemu Products), Megapack F171, F173 (made by Dainippon Ink Co., Ltd.), Flora Fluorine-based surfactants such as FC430, FC431 (manufactured by Sumitomo Industries Co., Ltd.), Asahi Guard AG710, Saffron S-382, SC101, SC102, SC103, SC104, SC105, SC106 (manufactured by Asahi Glass Co., Ltd.); And organosiloxane polymers KP341 (Shin-Etsu Chemical Co., Ltd. product) etc. are mentioned. The compounding quantity of these surfactant is 0.2 mass% or less normally in all the components of the antireflective film formation composition of this invention, Preferably it is 0.1 mass% or less. These surfactants may be added alone, or may be added in combination of two or more thereof [154].
Ozawa et al. JP 2006-276865 (machine translation attached) exemplifies resist thickening compositions A-F which include polyvinyl acetal resin KW-3, glycoluril or urea based crosslinking agents and an surfactant TN-80 (polyoxyethylene monoalkyl ether surfactant). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 16, 2022